DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 32-40, 42, 43, 45-47, and 50-53 are pending.
Claims 32-40, 42, 43, 45-47, and 50-53 are rejected.
This Office action contains a new ground of rejection under non-statutory double patenting not necessitated by the applicant’s amendment received 19 April 2022. Consequently this is a non-final Office action.
Priority
Claims 32-40, 42, 43, 45-47, and 50-53 are given benefit of the claim for priority to Provisional Application No. 61/792,409, filed 15 March 2013.
Claim Rejections - 35 USC § 101
Claims 32-40, 42, 43, 45-47, and 50-53 recite a practical application of the recited judicial exception of generating a linear calibration curve that is a step of performing an amplification reaction of an analyte and further using the linear calibration curve to quantify the analyte.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-40, 42, 43, 45-47, and 50-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 14, 21, 22, 25, 26, and 28 of U.S. Patent No. 9,976,175 in view of Nordstrom et al. (Applied and Environmental Microbiology vol. 73, pages 5840-5847 (2007) cited in the Information Disclosure Statement received 20 September 2021) in view of Wittwer et al. (Nucleic Acids Research vol. 17, pages 4353-4357 (1989)) in view of Burg et al (United States Patent No. 5,437,990) in view of Light II et al. (United States Patent Application Publication No. US 2006/0276972).
Although the claims at issue are not identical, they are not patentably distinct from each other because the differences in scope are minor. Issued claim 1 shows an instrument with memory as claimed in instant claim 33. Issued claim 5 shows a kit comprising an adjustment calibrator and a tangible embodiment of the pair of coordinates as claimed in instant claims 34 and 39. Issued claims 14 and 22 show analysis of an unknown amount of an analyte with an internal calibrator as claimed in instant claims 35 and 42. Issued claim 6 shows a machine readable barcode as claimed in instant claim 40. Issued claims 21 and 26 show an isothermal nucleic acid amplification assay as claimed in instant claim 45. Issued claim 14 shows monitoring amplification as a function of time as claimed in instant claim 52. Issued claim 28 shows measurement of fluorescent signals as in instant claim 53. Issued claim 26 shows a temperature controlled incubator that maintains a constant temperature as in instant claim 50.
Claims 1, 5, 6, 14, 21, 22, 25, 26, and 28 of U.S. Patent No. 9,976,175 do not show coamplifying analyte polynucleotides and internal calibrators using different sets of primers as in instant claim 32.
Nordstrom et al. shows on page 5841 first column and Table 1 a multiplex amplification reaction to analyze analytes and a calibrator with different primers for the analytes and the internal amplification control (IAC) that is equivalent to an internal calibrator.
Claims 1, 5, 6, 14, 21, 22, 25, 26, and 28 of U.S. Patent No. 9,976,175 do not show a method of amplifying an analyte polynucleotide using a local instrument comprising a temperature controlled incubator that undergoes temperature cycling as in instant claim 51.
Wittwer et al. shows on page 4353 cyclic DNA amplification with automated repetitive temperature cycling. Wittwer et al. shows in figure 1 a hot air incubator that cycles temperature and allows for performing automated DNA amplification.
	Claims 1, 5, 6, 14, 21, 22, 25, 26, and 28 of U.S. Patent No. 9,976,175 do not show a method of using transcription associated amplification as in instant claim 46.
	Burg et al., cited in the instant specification at paragraph 29, shows in figure 1 and column 2 a method of amplification using RNA polymerase to generate multiple RNA copies of a sequence.
Claims 1, 5, 6, 14, 21, 22, 25, 26, and 28 of U.S. Patent No. 9,976,175 do not show a method of dividing threshold of analytes by thresholds of internal calibrators as in instant claim 36 and 43 or use of Ttime values as in instant claim 47.
Light II et al., cited in the instant specification at paragraph 73, shows ratios of thresholds of analytes and calibrators and use of Ttime values at paragraphs 538-549 for determining levels of components in an amplification reaction.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of claim 1 of U.S. Patent No. 9,976,175 by use of multiple sets of primers because Nordstrom et al. shows that different analytes and a common calibrator can be assayed in the same reaction by use of different sets of primers. It would have been further obvious to use the hot air apparatus of Wittwer et al. because Wittwer et al. shows a hot air apparatus that allows for automated temperature cycling and performs automated DNA amplification. It would have been further obvious to use an RNA polymerase amplification protocol because Burg et al. provides guidance to amplify using RNA polymerase. It would have been further obvious to consider ratios of analytes and calibrators and to use Ttime values because Light II provides guidance to use such analyses to measure levels of components in amplification reactions.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN S BRUSCA/             Primary Examiner, Art Unit 1631